DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ke, US 2017/0139839 [hereinafter, Ke] in view of Reiter et al., US 2011/0072199 [hereinafter, Reiter].
As per claim 1:
Ke teaches a memory controller [e.g., controller 160, figure 1] for controlling a memory device [e.g., memory device 180, figure 1] including a plurality of pages [see pages of a memory blocks; figure 3], the memory controller comprising: an input data controller [not show but the para. 0024 of the specification lines 1-2 disclose that the controller receives write commands; therefore input functionality of the controller is taught] configured to receive data to be stored in a first page selected among the plurality of pages [again see lines 5-7 of para. 0024, received data is written into the page(s) responsive the received command] a sequence information generator [not explicitly shown but again, in para. 0024, a sequence number is assigned to each write command; accordingly, the functionally if sequence information generator is taught] configured to generate sequence information see again para. 0024 and figure 3, spare area of each page stores logical address of the page and the corresponding write sequence number assigned to the page], wherein the history information includes a see again para. 0024 and figure 3].
Ke, however, does not disclose that physical address of the page is stored in the spare area of the page.
Still, physical page address and logical page address can be easily obtained from each other through a page translation table.  Furthermore, Reiter in para. 0064, teaches that spare area of each page stores information for logical-to-physical address translation (as best understood by the examiner that the information includes both physical and logical addresses).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Reiter into that of Ke by storing in the spare area of each page the information for logical-to physical address translation.   It would have been obvious because logical address and physical address of a page can be used interchangeably and can be easily obtained from each other using the translation information.
As per claim 16: 
The claimed system basically comprises the controller of claim 1 and a memory device including a plurality of pages.  The further claimed limitation of the memory is also taught by Ke through memory 180 in figure 1.



As per claim 2: 
The further claimed limitation of “wherein the first area and the second area correspond to a main area and a spare area of the first page, respectively” is directly taught by Ke [see fig. 3, each page include main area for storing data (D) and a spare area for storing address and sequence number].
As per claim 3:
Ke also teaches the further claimed limitation of “wherein the input data controller is configured to receive the data from a host device” [see figure 1; apparently a read/write command is received from the host 120].
As per claim 4:
Ke also teaches the further claimed limitation of “wherein the input data controller is configured to receive a logical address of the data from the host device” [see para. 0027; “the second write command includes logical addresses”].
As per claim 5:
Ke directly teaches the further claimed limitation of “wherein the history' information includes the logical address of the data” [see figure 3, para. 0023; “each of the spare areas of the pages with valid data includes a logical address and a write sequence number”].
As per claim 6:
Ke also teaches the further claimed limitation of “wherein the input data controller is configured to receive the data from the memory device” [see figure 1, bidirectional bus connecting between the controller 160 and the flash memory 180; see also figure 5, step 502; reading pages is disclosed].
As for claims 7 and 18:
Ke also teaches the further claimed limitation of “wherein the data received from the memory device corresponds to data stored in second page different from the first page” [see again figures 1 and 5; pages are read].
As per claim 8: 
The further claimed limitation of “wherein the history information includes a physical address of the second page and sequence information indicating a sequential order of a program operation of storing the data in the second page” would follow necessarily when the teaching of Reiter is incorporated into that of Ke.  This is because each page would have a corresponding physical address stored in its spare area.
As per claim 9:
Ke also teaches the further claimed limitation of “a mapping table configured to store mapping information between the logical address of the data and the physical address of the first page [see figure 1, element TB1 and para, 0023, the last 5 lines].
As per claim 10:
Ke implicitly teaches the further claimed limitation of “wherein the input data controller is configured to refer to the mapping table to provide the physical address of the first page corresponding to the logical address to the write operation controller”.  This is because it is the function of the mapping table TB1.
For claim 11-12 and 17: 
Ke teaches that each write command is assigned with a sequence number based on the total numbers of commands has been received prior to the current request.  Accordingly, Ke imply that there is a counter for counting the total number of write operations. 
For claim 13-14:
Reiter teaches write operation complete indication 622, as shown in figure 6.  It would have been obvious to one having ordinary skill in the art to further incorporate the Reiter write operation complete indication into the Ke storage controller operation for indicating a completion of a write operation.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Reiter as applied to claims1 and 16 above, and further in view of Shin et al., US 2012/0314492 [hereinafter, Shin].
As for claims 15 and 20:
The combination of Ke in view of Reiter disclose the memory controller as mentioned above.
The combination, however, does not disclose that the second area of the first page is accessed in response to a preset command.
Shin teaches a similar system in which the second area (e.g., the spare area for storing peripheral information) which has restricted access by a user.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to set restricted access (i.e., preset command access) to the spare area of each page in the Ke-Reiter combination system.  It would have been obvious because such metadata stored in the spare area is considered as critical information relating to the page.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Reiter as applied to claim 16 above, and further in view of Craft et al., US 2013/0138867 [hereinafter, Craft].
As per claim 19:
The Ke-Reiter combination teaches a system as mentioned above.
The combination, however, does not disclose that the history information includes a physical address of the second page and sequence information indicating a sequential order of a program operation of soring the data in the second page.
Craft teaches a similar system in which flash memory page spare area store access information such as physical address of the next page for the purpose of improving performance see para. 0006; “e.g., by using techniques like prefetching, or for other pattern analysis techniques”].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Craft into that of the combination so as to improve the performance of the system and memory.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Camp, et al., US 2017/0097773, teaches storing metadata in the physical page the information related to the corresponding logical page [see para. 0036].
Reid et al., US 2010/0095046, teaches spare area of the target page store logical address [see para. 0013].
Nishihara, et al., US 2008/0177937, teaches that spare area of a page can be referenced to find a correspondence between physical page address and logical page address [see para. 0031].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197.  The examiner can normally be reached on Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP T NGUYEN/Primary Examiner, Art Unit 2137